The accused was charged with assault with a dangerous weapon with intent to kill. He was arraigned, tried, convicted, and sentenced for the offense charged. From the verdict and sentence he appealed.
There are no bills of exception in the record, no assignments of error, no error patent on the face of the record, and no briefs were filed by either side. Under these circumstances nothing is presented to this court for review. We have repeatedly held that the taking of appeals in criminal cases and not following them up is to be deprecated.
The verdict and sentence appealed from are affirmed.